Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions in Portfolio Holdings Disclosure and Independent Registered Public Accounting Firm in the Statement of Additional Information in Post-Effective amendment No. 73 (Form N-1A, No. 33-59474) which has been incorporated by reference in this Post-Effective Amendment No. 81 to the Registration Statement (Form N-1A, No. 33-59474). /s/ Ernst & Young LLP Chicago, Illinois March 12, 2010
